DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15 in the reply filed on 9/12/2022 is acknowledged.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parashar (US 2008/0032047) in view of Yasuda et al. (US 2012/0104618).
With respect to Claim 1, Parashar teaches a sintering powder, or a paste or ink formed with said powder, wherein the powder comprises metal nanoparticles (a particulate) which are at least partially coated with a capping agent, for example, octylamine.  (para. 3-5, 19, 65-67, 73).  Parashar teaches that the metal particles may be commercially sourced and such sourced particles normally have a size of 5-70 nm, falling within the claimed range of the “second type of metal particles having a mean dimension of from 5 to 75 nm.”  Thus, Parashar teaches a sintering powder comprising metal particles falling within the “second type of metal particle” mean longest dimension range and which are at least partially coated with a capping agent; however, the reference is silent as to a powder further comprising a metal particle with a size of 100 nm to 20 microns (i.e. “first type of metal particle” as claimed).
Yasuda teaches a sintering paste mixture comprising metal particles (i.e. a metal powder comprising a particulate) and a solvent, wherein the metal particles may comprise a first metal particle with a particle size of less than 100 nm, preferably less than 10 nm, overlapping the claimed dimension range of the “second type of metal particles” and substantially overlapping the size of the metal particles of Parashar, and also teaches a second type of metal particle with a particle size of 100 nm to 100 microns, overlapping the claimed dimension range of the “first type of metal particles.”  (para. 14, 36-37).  Yasuda further teaches that the first and second metal particles may be present in a mixing ratio of more than 0.1 wt% to less than 100 wt% of the first metal particles, overlapping the claimed ranges. (para. 37). 
Yasuda teaches wherein the particles are coated with an organic capping agent, and wherein the coated metal particles are dispersed in an organic solvent to form a paste. (para. 29-30, 38, 46, 48).  Additionally, Yasuda teaches that the material is useful as a bonding material for electronic parts such as circuit boards. (para. 14).
	Parashar recognizes the utility of a metal powder comprising capped nanoparticles in the form or a powder and alternatively in the form of a paste comprising the powder and a solvent and teaches the utility of the material for forming conductive sintered structures at low temperatures, for example, printed wiring boards. (abstract; para. 19).  Thus, Parashar and Yasuda are both drawn to problem of a sintering material comprising capped metal nanoparticles, both comprising metal particles meeting the size of the “second type of metal particles,” and useful in forming electronic circuit boards.  It would have been obvious to one of ordinary skill in the art to modify the sintering powder of Yasuda comprising 5-70 nm size particles capped with a first capping agent (deemed “second type of metal particles”), to further include another type of metal particles having a particle size of 100 nm to 100 microns and at least partially capped with a second capping agent (deemed “first type of metal particles), as taught by Yasuda, in order to obtain a conductive sintering powder with improved bonding performance for use in, for example, electronic circuit boards. (Yasuda, para. 3-4, 12-14).  Additionally, it would have been obvious to one of ordinary skill in the art to select a first and second metal particle size and mixing ratios from the portions of the overlapping size and content ranges disclosed by Parashar in view of Yasuda.  MPEP 2144.05.
	With respect to Claims 2-3, Yasuda teaches a first capping agent for the first type of metal particles, for example, straight chain or branched chain aliphatic carboxylic acid compounds. (para. 40, 42).  It would have been obvious to one of ordinary skill in the art to modify the sintering powder of Parashar in view of Yasuda to select a straight chain or branched chain aliphatic carboxylic acid compound as a capping agent for the “first type of metal particles,” as taught by Yasuda, in order obtain a sintering powder with good bonding performance.
	With respect to Claim 5-7, Parashar teaches controlling the content of capping agents to, for example 2% or less, overlapping the instantly claimed capping agent concentration.   It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
With respect to Claim 8, Parashar in view of Yasuda teach a first type of metal particles with a size of 100 nm to 100 microns and are therefore, deemed to teach a first type of metal particles having a D50 which overlaps the claimed D50 range. (see rejection of Claim 1 above; Yasuda, para. 14, 36-37). It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
With respect to Claim 9, Parashar in view of Yasuda are silent as to the claimed tap density; however, as the references teach a sintering powder comprising contents and sizes of first and second types of metal particles substantially overlapping the instantly claimed range, the combination would necessarily be expected to result in a material having the same tap density. See MPEP 2112.01.
With respect to Claim 10, Parashar and Yasuda each respective teach wherein the metal particles may comprise silver or a silver alloy.  (Parashar, para. 1, 18-19; Yasuda, para. 38, 63-68).  Accordingly, it would have been obvious to one of ordinary skill in the art to form a sintering powder as taught by Parashar in view of Yasuda wherein the first type of metal particles and/or the second type of metal particles comprise silver or a silver alloy.
With respect to Claim 12-14, Parashar teaches wherein the capping agent comprises a straight chain or branched chain aliphatic alkylamine, for example, octylamine. (para. 73).  Additionally, Yasuda teaches the use of octylamine as a capping agent. (para. 71). Accordingly, it would have been obvious to one of ordinary skill in the art to form a sintering powder as taught by Parashar in view of Yasuda wherein the second type of metal particles comprises a second capping agent consisting of a straight chain or branched chain aliphatic alkylamine, for example, octylamine.
With respect to Claim 15, Parashar in view of Yasuda teach a sintering powder comprising first and second metal particles present in a mixing ratio of more than 0.1 wt% to less than 100 wt% of the first metal particles, and thus teaches overlapping concentrations of the first type of metal particles and the second type of metal particles. (see rejection of Claim 1 above; Yasuda, para. 37).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parashar (US 2008/0032047) in view of Yasuda et al. (US 2012/0104618), as applied to claim 1 above, further in view of Jun (US 2012/0219787).
With respect to Claim 4, Parashar in view of Yasuda teach a first capping agent for the first type of metal particles comprising a straight chain or branched chain aliphatic carboxylic acid compounds. (see rejection of claims 2-3 above; Yasuda, para. 40, 42).  The references are silent as to, specifically, oleic acid as a capping agent.
Jun teaches a conductive sintering paste comprising first and second metal particles having differing particles sizes and which may comprise silver, wherein at least one of the types of metal particles may be at least partially coated with a capping agent comprising oleic acid to improve dispersibility. (para. 4-5, 15, 34-44, 62, 68-69).
Thus, Jun, like Parashar and Yasuda, is drawn to a conductive sintering material comprising capped metal particles.  It would have been obvious to one of ordinary skill in the art to modify the sintering powder of Parashar in view of Yasuda to select a first capping agent comprising oleic acid, as taught by Jun, in order to improve the dispersibility of the sintering powder and thus improve the usability of the powder and/or uniformity of films formed from the sintering paste.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parashar (US 2008/0032047) in view of Yasuda et al. (US 2012/0104618), as applied to claim 1 above, further in view of Kadomura (US 2011/0223408).
In the alternative to the above rejection of Claim 4, Parashar in view of Yasuda are silent as to the tap density of the sintering powder.
Kadomura teaches a metal powder, useful for sintering, wherein the metal powder comprising metal particles of for example, silver. (para. 4, 50, 155).  Kadomura further teaches that the metal powder is selected to obtain a tap density of 3.5 g/cm3 or more as a metal powder with a high tap density is useful to obtain a high density sintered body from the powder. (para. 55).  Thus, Kadomura teaches the utility of controlling the tap density of a metal sintering powder to 3.5 g/cm3 or more in order to improve the properties of the sintered material formed from the powder.
Thus, in view of Kadomura, it would have been obvious to one of ordinary skill in the art to modify the sintering powder of Parashar in view of Yasuda to obtain a tap density of 3.5 g/cm3 or more in order to obtain a sintering powder which results in a high density sintered material.  It would have been further obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2012/0104618).
With respect to Claim 1, Yasuda teaches a sintering paste mixture comprising metal particles (i.e. metal powder comprising a particulate) and a solvent, wherein the metal particles may comprise a first metal particle with a particle size of less than 100 nm, preferably less than 10 nm, overlapping the claimed dimension range of the “second type of metal particles” and also teaches a second type of metal particle with a particle size of 100 nm to 100 microns, overlapping the claimed dimension range of the “first type of metal particles.”  (para. 14, 36-37).  Yasuda further teaches that the first and second metal particles may be present in a mixing ratio of more than 0.1 wt% to less than 100 wt% of the first metal particles, overlapping the claimed ranges. (para. 37). 
Yasuda teaches wherein the particles are at least partially coated with an organic capping agent (thus comprising first and second capping agents, respectively), and wherein the coated metal particles are dispersed in an organic solvent to form a paste. (para. 29-30, 38, 46, 48).  Additionally, Yasuda teaches that the material is useful as a bonding material for electronic parts such as circuit boards. (para. 14).  
While Yasuda teaches the first and second types of metal particles dispersed in a solvent to form a sintering paste, it would have been obvious to one of ordinary skill in the art to provide the first and second types of metal particles of Yasuda without solvent and useful alone as a sintering powder or as an intermediate/precursor product useful to form a sintering paste with a desired concentration of metal particles in a solvent.
	Finally, it would have been obvious to one of ordinary skill in the art to select a first and second metal particle size and mixing ratios from the portions of the overlapping size and content ranges disclosed by Parashar in view of Yasuda.  MPEP 2144.05.
	With respect to Claims 2-3, Yasuda teaches a first capping agent for the first type of metal particles, for example, straight chain or branched chain aliphatic carboxylic acid compounds. (para. 40, 42).	
With respect to Claim 8, Yasuda teaches a first type of metal particles with a size of 100 nm to 100 microns and is therefore, deemed to teach a first type of metal particles having a D50 which overlaps the claimed D50 range. (see rejection of Claim 1 above; para. 14, 36-37). It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
With respect to Claim 9, Yasuda is silent as to the claimed tap density; however, as the reference teaches a sintering powder comprising contents and sizes of first and second types of metal particles substantially overlapping the instantly claimed range, it would necessarily be expected to result in a material having the same tap density. See MPEP 2112.01.
With respect to Claim 10, Yasuda teaches wherein the metal particles may comprise silver or a silver alloy.  (Yasuda, para. 38, 63-68).
With respect to Claim 12-14, Yasuda teaches the use of a straight chain or branched chain aliphatic alkylamine, for example, octylamine as a capping agent. (para. 71).
With respect to Claim 15, Yasuda teaches a sintering powder comprising first and second metal particles present in a mixing ratio of more than 0.1 wt% to less than 100 wt% of the first metal particles, and thus teaches overlapping concentrations of the first type of metal particles and the second type of metal particles. (see rejection of Claim 1 above; para. 37).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2012/0104618), as applied to claim 1 above, further in view of Jun (US 2012/0219787).
With respect to Claim 4, Yasuda teaches a first capping agent for the first type of metal particles comprising a straight chain or branched chain aliphatic carboxylic acid compounds. (see rejection of claims 2-3 above; para. 40, 42).  The references is silent as to, specifically, oleic acid as a capping agent.
Jun teaches a conductive sintering paste, useful in the formation of electronic circuit boards, the sintering paste comprising first and second metal particles having differing particles sizes and which may comprise silver, wherein at least one of the types of metal particles may be at least partially coated with a capping agent comprising oleic acid to improve dispersibility. (abstract; para. 4-5, 15, 34-44, 62, 68-69).
Thus, Jun and Yasuda are each drawn to conductive sintering materials useful in electronic circuit boards comprising capped metal particles.  It would have been obvious to one of ordinary skill in the art to modify the sintering powder of Yasuda to select a first capping agent comprising oleic acid, as taught by Jun, in order to improve the dispersibility of the sintering powder and thus improve the usability of the powder and/or uniformity of films formed from the sintering paste.
With respect to claims 5-7, Yasuda is silent as to the total capping agent concentration.
Jun teaches a conductive sintering paste comprising first and second metal particles having differing particles sizes and which may comprise silver, wherein the metal particles are at least partially coated with a capping agent and the capping agent is included in a total concentration of 0.01-25%. (para. 16-18, 39-42).
It would have been obvious to one of ordinary skill in the art to modify the sintering powder taught by Yasuda, to include a known concentration of a capping agent useful for a sintering material composition, including 0.01-25%, as taught by Jun, in order to improve the dispersibility of the metal particles. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2012/0104618), as applied to claim 1 above, further in view of Kadomura (US 2011/0223408).
In the alternative to the above rejection of Claim 4, Yasuda is silent as to the tap density of the sintering powder.
Kadomura teaches a metal powder, useful for sintering, wherein the metal powder comprising metal particles of for example, silver. (para. 4, 50, 155).  Kadomura further teaches that the metal powder is selected to obtain a tap density of 3.5 g/cm3 or more as a metal powder with a high tap density is useful to obtain a high density sintered body from the powder. (para. 55).  Thus, Kadomura teaches the utility of controlling the tap density of a metal sintering powder to 3.5 g/cm3 or more in order to improve the properties of the sintered material formed from the powder.
Thus, in view of Kadomura, it would have been obvious to one of ordinary skill in the art to modify the sintering powder of Yasuda to obtain a tap density of 3.5 g/cm3 or more in order to obtain a sintering powder which results in a high density sintered material.  It would have been further obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735